ATTORNEY GENERAL HENRY HAS ASKED ME TO RESPOND TO YOU RECENT REQUEST FOR AN OPINION REGARDING COUNTY FREE FAIR BOARDS. YOU ASK WHETHER THE NUMBER OF BOARD MEMBERS MAY BE EXTENDED BY A MAJORITY VOTE OF THE BOARD, OR WHETHER A VOTE OF THE PEOPLE OF THE COUNTY IS REQUIRED TO EXTEND THEIR NUMBER. WE HAVE EXAMINED THE STATUTES GOVERNING FREE COUNTY AND TOWNSHIP FAIRS, CODIFIED AT 2 Ohio St. 93 [2-93] (1981) ET SEQ. AT 2 Ohio St. 104A [2-104A] THERE IS ESTABLISHED AND CREATED IN EACH COUNTY A COUNTY FREE FAIR, WHICH IS, PURSUANT TO 104C GOVERNED BY A BOARD OF DIRECTORS. SECTION 2 Ohio St. 104C [2-104C] PROVIDES: THERE IS HEREBY CONSTITUTED A BOARD OF DIRECTORS FOR SAID (FREE FAIR) ASSOCIATION, TO BE COMPOSED OF NINE MEMBERS, WHO SHALL BE ELECTED FOR A TERM OF THREE YEARS, THREE FROM EACH COUNTY COMMISSIONER'S DISTRICT OF SAID COUNTIES, TO BE ELECTED AT A MASS MEETING OR CONVENTION OF THE QUALIFIED ELECTORS OF EACH OF SAID COMMISSIONER'S DISTRICT IN SAID COUNTIES. THE COUNTY COMMISSIONER OF EACH DISTRICT SHALL HOLD AN ELECTION AT SOME CONVENIENT PLACE . . . AT SAID ELECTION THERE SHALL BE ELECTED FROM EACH COMMISSIONER'S DISTRICT THREE PERSONS WHO ARE QUALIFIED ELECTORS OF SAID DISTRICT, AS DIRECTORS OF SAID ASSOCIATION, WHO SHALL SERVE A TERM OF THREE YEARS, AND UNTIL THEIR SUCCESSORS ARE ELECTED AND QUALIFIED.  THE STATUTE CLEARLY PROVIDES THAT THE BOARD OF DIRECTORS MAY ONLY CONSIST OF NINE MEMBERS, AND THAT THERE MUST BE NINE MEMBERS. THE ONLY EXCEPTION TO THIS REQUIREMENT APPEARS TO BE LOCATED AT 2 Ohio St. 131.1 [2-131.1] ET SEQ. OF TITLE 2. SECTION 131.1 PROVIDES THAT IN COUNTIES IN WHICH THERE HAS HERETOFORE BEEN ESTABLISHED A COUNTY FREE FAIR ASSOCIATION UNDER THE 1937 FREE FAIR ACT, IN WHICH COUNTY BONDS FOR FREE FAIR PURPOSES HAVE BEEN VOTED AND ISSUED SINCE THE EFFECTIVE DATE OF THE 1939 AMENDMENTS, THE BOARD OF DIRECTORS OF THE FAIR ASSOCIATION MAY, BY RESOLUTION, IF APPROVED BY THE BOARD OF COUNTY COMMISSIONERS, ESTABLISH AND CONVERT THE ASSOCIATION INTO A SIMILAR FAIR ASSOCIATION OF THE SAME NAME WITH THE DUTIES, POWERS AND LIABILITIES SET FORTH IN 2 Ohio St. 131.1 [2-131.1] ET SEQ. SHOULD THIS HAPPEN, 131.2 PROVIDES THAT THE BOARD OF DIRECTORS OF THE FAIR ASSOCIATION SHALL CONSIST OF ONE MEMBER FROM EACH OF THE COMMISSIONER'S DISTRICTS IN THE COUNTY, AND IF THE COUNTY CONTAINS A CITY OF OVER 20,000 POPULATION, THE DIRECTORS SHALL BE ELECTED FROM THE RURAL PARTS OF THE COMMISSIONER'S DISTRICTS ONLY, AND IN ADDITION THERETO, TWO MEMBERS OF SAID BOARD SHALL BE ELECTED FROM THE CITY. IT WOULD THUS APPEAR THAT UNDER 131.2 THE NUMBER OF DIRECTORS ON THE BOARD IS REDUCED, NOT EXTENDED.  BECAUSE THE STATUTES APPEAR TO DIRECTLY ANSWER YOUR QUESTION, IT DOES NOT APPEAR NECESSARY TO ISSUE A FORMAL OPINION. IF, HOWEVER, YOU STILL HAVE QUESTIONS IN THIS REGARD, PLEASE FEEL FREE TO CALL ON ME.  (SUSAN BRIMER LOVING)